William B. Brown, J.,
concurring. I concur in paragraphs one and two of the syllabus and in the judgment. I agree with the majority’s finding, and the rationale in support thereof, that “ * * * when the trier of fact finds a transferee took a note with notice of a defense, the legal conclusion which follows from such finding is the transferee cannot benefit from holder in due course status and the maker may assert all valid defenses.” (Footnote omitted.)
This court’s finding that appellee bank cannot qualify as a holder in due course since it took the note with notice of a defense is, in my opinion, dispositive of the case at bar. As such, it is unnecessary for this court to additionally determine whether appellee failed to qualify as a holder in due course under the close connectedness doctrine.